                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

WAL-MART STORES, INC., WAL-MART                          §
STORES TEXAS, LLC, SAM’S EAST, INC.,                     §
and QUALITY LICENSING CORP.,                             §
                                                         §
                 Plaintiffs,                             §
                                                         §
v.                                                       §                     1:15-CV-134-RP
                                                         §
TEXAS ALCOHOLIC BEVERAGE                                 §
COMMISSION, STEVEN M. WEINBERG,                          §
IDA CLEMENT STEEN, and KEVIN J.                          §
LILLY, Presiding Officer of the Texas Alcoholic          §
Beverage Commission,                                     §
                                                         §
                 Defendants,                             §
                                                         §
and                                                      §
                                                         §
TEXAS PACKAGE STORES                                     §
ASSOCIATION INC.,                                        §
                                                         §
                 Intervenor.                             §

                                                   ORDER

        On January 15, 2020, the Fifth Circuit issued its mandate to this Court. (Dkt. 369 at 1–2).

This Court had previously issued its opinion in this case, the subject of the appeal, in which it

concluded that Texas Alcoholic Beverage Code § 22.16 violates the dormant Commerce Clause.

(Order, Dkt. 333, at 19–38). See generally Wal-Mart Stores, Inc. v. Texas Alcoholic Beverage Comm’n, 313 F.

Supp. 3d 751 (W.D. Tex. 2018), aff’d in part, vacated in part, remanded, 935 F.3d 362 (5th Cir. 2019),

opinion withdrawn and superseded on reh’g, 945 F.3d 206 (5th Cir. 2019), and aff’d in part, vacated in part, rev’d

in part, 945 F.3d 206 (5th Cir. 2019). The Fifth Circuit remanded the case to this Court with

instructions to reconsider “in light of the guidance we have provided in this opinion on the

‘discriminatory purpose’ test under the dormant Commerce Clause.” (Dkt. 369 at 30). See generally



                                                        1
Wal-Mart Stores, Inc. v. Texas Alcoholic Beverage Comm’n, 945 F.3d 206 (5th Cir. 2019). The Fifth Circuit

also noted that Plaintiffs Wal-Mart Stores, Inc., Wal-Mart Stores Texas, LLC, Sam’s East, Inc., and

Quality Licensing Corporation (collectively, “Walmart”) sought to withdraw its challenges to Texas

Alcoholic Beverage Code §§ 22.04 and 22.05, and left “for the district court to consider in the first

instance whether the judgment in favor of Walmart with respect to §§ 22.04 and 22.05 should be

vacated.” (Dkt. 369 at 30).

        Consequently, the Court hereby SETS AND DIRECTS the parties, or counsel acting on

their behalf, to appear by phone for a telephone conference on January 30, 2020, at 1:30 p.m. At

the conference, the parties should be prepared to discuss what they believe to be the status of this

case post-remand and the appropriate actions for this Court to take in accordance with the Fifth

Circuit’s opinion. Counsel for Walmart shall be responsible for coordinating the call and providing

dial-in information at least 24 hours prior to the hearing to the Courtroom Deputy at

julie_golden@txwd.uscourts.gov. If any party would prefer for the conference to be held in person,

counsel should contact the Courtroom Deputy as soon as possible in order to set a new date.



        SIGNED on January 22, 2020.



                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                    2
